Case: 18-60472      Document: 00515074124         Page: 1    Date Filed: 08/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 18-60472
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                    August 13, 2019
                                                                       Lyle W. Cayce
NATALIA ANDREA GARRO CANO,                                                  Clerk


                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A043 746 547


Before WIENER, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Petitioner Natalia Andrea Garro Cano is a native and citizen of Colombia
who was adjudicated inadmissible in 2008 because she committed a crime
involving moral turpitude (CIMT). In 2017, she filed an untimely motion to
reopen her removal proceedings, claiming that her attorney did not investigate
or pursue relief from removal. The BIA concluded that Garro Cano had not
established the due diligence necessary for equitable tolling and denied the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60472     Document: 00515074124       Page: 2   Date Filed: 08/13/2019


                                  No. 18-60472

motion. Garro Cano now petitions for review of the BIA’s decision. She also
raises her substantive claims for relief from removal.
      We review an immigration court’s denial of a motion to reopen removal
proceedings for abuse of discretion. Lugo-Resendez v. Lynch, 831 F.3d 337, 340
(5th Cir. 2016). The BIA “abuses its discretion when it issues a decision that
is capricious, irrational, utterly without foundation in the evidence, based on
legally erroneous interpretations of statutes or regulations, or based on
unexplained departures from regulations or established policies.” Id. (internal
quotation marks and citation omitted). Equitable tolling is warranted only if
the litigant establishes “(1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way and prevented
timely filing.” Id. at 344 (internal quotation marks and citation omitted).
      Garro Cano asserts that her counsel’s failure to investigate and present
a defense to the CIMT charge and inadmissibility determination constituted
an extraordinary circumstance meriting equitable tolling of the limitations
period. However, she makes no attempt, other than a claim of ignorance of the
error, to explain why she waited seven years to file her motion to reopen or
what other efforts she took during that time to preserve her rights. Therefore,
Garro Cano has not met her burden to demonstrate that equitable tolling
applies, and the BIA’s conclusion that her motion to reopen was untimely was
not an abuse of discretion. See id. at 340, 344.
      The petition for review is DENIED.




                                        2